Citation Nr: 0820693	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  03-07 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher rating for a cervical spine 
strain, currently rated as 20 percent disabling.

2.  Entitlement to a higher rating for degenerative arthritis 
of the right and left shoulders, each shoulder currently 
rated separately as 10 percent disabling.

3.  Entitlement to a higher rating for osteoarthropathy of 
the interphalangeal and metacarpal joints of the right and 
left hands, currently rated as 10 percent disabling.

4.  Entitlement to a higher rating for tension headaches, 
currently rated as 0 percent disabling.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in October 2004 for further development.  

The veteran presented testimony at a Board hearing in June 
2004.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The issue of entitlement to a higher initial rating for 
osteoarthropathy of the interphalangeal and metacarpal joints 
of the right and left hands is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's cervical spine strain is not manifested by 
severe limitation of motion; or by forward flexion of the 
cervical spine limited to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

2.  From July 3, 2000,  the degenerative arthritis of the 
right and left shoulders was productive of pain, but 
otherwise noncompensable limitation of motion; however, these 
right (major) and left (minor) shoulder disabilities have not 
been manifested by limitation of motion to shoulder level or 
below.  

3.  The veteran's tension headaches are not manifested by 
characteristic prostrating attacks averaging one in two 
months over the last several months.

4.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
service, nor is otherwise related to service.  

5.  Tinnitus was not manifested during the veteran's active 
duty service or for many years after service, nor is 
otherwise related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
cervical spine strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5290, 5235 to 5243 (2007).

2.  The criteria for entitlement to a separate disability 
evaluation of 10 percent (but no higher) for each service-
connected shoulder disability have been met, effective from 
July 3, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5010, 5201 
(2007).

3.  The criteria for entitlement to a compensable rating for 
the veteran's service-connected tension headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 8100 (2007).

4.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

5.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated April 2001.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided the 
veteran with adequate VCAA notice in an April 2001 letter 
prior to the January 2002 adjudication of the claim which 
granted service connection.  In Dingess v. Nicholson, 19 
Vet.App. 473, 490-491 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A.  5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet.App. 112, 116-117 (2007).  In line with the reasoning set 
forth in these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims such as the one now on 
appeal to the Board. 

Since the issues in this case (entitlement to assignment of 
higher initial ratings) are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
April 2001), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the appellant was 
furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  Nonetheless, the Board notes that 
VCAA letters were sent to the veteran in October 2004 and 
July 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in August 2001, November 2004, June 
2005, March 2007, and April 2007 , obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the appellant has not contended 
otherwise.  



VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Cervical spine
When service connection was granted, the veteran's cervical 
spine disability was rated under Diagnostic Code 5290.  This 
regulatory provision held that a rating a 30 percent rating 
was warranted for severe limitation of motion.  A 20 percent 
rating was warranted for moderate limitation of motion; and a 
10 percent rating was warranted for slight limitation of 
motion.  

Pursuant to Diagnostic Code 5285, residuals of a fractured 
vertebra are to be rated in accordance with definite limited 
motion or muscle spasm, adding an additional 10 percent for 
demonstrable deformity of the vertebral body.  

The Board notes, that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

A February 1999 Onslow Memorial Hospital x-ray report shows 
that there was no evidence of fracture or subluxation.  The 
prevertebral soft tissues were within normal limits; and 
there was disk space narrowing and osteophytosis at C6-C7.  
Dr. R.H.W. stated that the veteran had limitation of his neck 
to lateral rotation and to extension.  There was also a 
slight grating of the neck when it is rotated back and forth.  
He also noted that the veteran had undergone a laryngectomy 
four years ago, for cancer of the larynx.   

The veteran underwent a VA examination in August 2001.  The 
examiner reviewed the veteran's claims file in conjunction 
with the examination.  Upon examination, the veteran's 
cervical spine showed no heat, redness, swelling, or 
effusion.  There was no evidence of muscle spasm or 
tenderness.  There was pain; but no fatigue, weakness, or 
lack of endurance.  He was able to achieve flexion from 0 to 
40 degrees with pain; extension from 0 to 30 degrees with 
pain; right and left lateral flexion from 0 to 20 degrees 
with pain; and right and left rotation from 0 to 20 with 
pain.  X-rays revealed suboptimal cervical spine series.  He 
was diagnosed with a cervical spine strain.  The examiner 
opined that the condition did not have any significant effect 
on his occupational or daily activities.  

A July 2003 x-ray revealed that the veteran had spondylitis 
change that was moderate at C5-C6 and increased slightly 
since the older examination, and moderate to severe change at 
C6-C7.  

The veteran submitted an August 2003 correspondence from Dr. 
T.J.M.  He stated that recent cervical spine x-rays were 
compared to those taken in 1999.  They revealed that the 
veteran has moderate spondylitis changes at C5 and C6 as well 
as moderate to severe changes at C6 and C7.  Dr. T.J.M. 
stated that the veteran was being scheduled for an MRI.  He 
opined that the veteran's arthritis has increased 
significantly in the past three years; and that his neck pain 
is moderate to severe and is progressive.  

The veteran underwent a VA examination in April 2007.  The 
examiner reviewed the veteran's claims file in conjunction 
with the examination.    

Upon examination, the veteran had active and passive range of 
motion from 0 to 20 degrees, with pain at 20 degrees.  There 
was pain after repetitive use; but no additional limitation 
of motion.  The veteran showed active and passive extension 
from 0 to 40 degrees with pain at 40 degrees.  There was pain 
after repetitive use, and it further limited extension to 36 
degrees.  He had active and passive left and right lateral 
flexion from 0 to 30 degrees, with pain at 30 degrees 
bilaterally.  There was pain after repetitive right lateral 
flexion; but no further limitation of motion.  There was no 
pain after repetitive left lateral flexion.  He had active 
and passive lateral rotation from 0 to 45 degrees 
bilaterally, with pain at 45 degrees.  There was no pain on 
repetitive use.  X-rays of the cervical spine showed 
degenerative disk disease worse at C6-7 and C5-6; minor 
degenerative anterolisthesis of C4 relative to C5; and 
bilateral area of foramina compromise.   

The Board notes that in order to warrant a rating in excess 
of 20 percent under the old rating criteria; his disability 
would have to be manifested by severe limitation of motion.  
(If there was evidence of a fractured vertebra, then moderate 
limitation of motion would warrant a rating in excess of 20 
percent pursuant to Diagnostic Code 5985.  However, the Board 
notes that there is no evidence of a fractured vertebra.  To 
the contrary, the February 1999 x-rays specifically stated 
that there was no fracture).  

The Board notes that the veteran's limitation of motion is no 
more than moderate.  He can achieve 20 degrees of flexion; 40 
degrees of extension; 30 degrees of right and left lateral 
flexion; and 45 degrees of right and left rotation.  
Repetitive use only resulted in additional limitation of 
extension from 0 to 36 degrees.  
  
The Board notes that in order to warrant a rating in excess 
of 20 percent under the current rating criteria,  his 
disability must be manifested by forward flexion of the 
cervical spine limited to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  As noted above, 
forward flexion of the veteran's cervical spine has never 
been limited to 15 degrees or less; nor has the cervical 
spine shown ankylosis.  

In regards to DeLuca criteria, there is no medical evidence 
to show that there is any additional loss of motion of the 
cervical spine due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 20 percent.

Finally, the Board acknowledges that the veteran's 
representative argued in its April 2008 brief that the VA 
examinations have not addressed the issue of incapacitating 
episodes.  The Board notes that the Diagnostic Code regarding 
incapacitating episodes (Diagnostic Code 5243) is applicable 
in rating intervertebral disk syndrome.  The veteran has not 
been service connected for intervertebral disk syndrome. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 20 percent 
for a cervical spine strain must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Shoulders
The veteran's service-connected degenerative arthritis of the 
right and left shoulders has been rated by the RO under the 
provisions of Diagnostic Code 5010.  Under this regulatory 
provision, degenerative joint disease is to be rated as 
analogous to degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under this Code, degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or groups of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups. A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  

Limitation of motion of the shoulder is addressed in 
Diagnostic Code 5201, which holds that a rating of 20 percent 
is warranted when the veteran's major arm motion is limited 
to raising the arm to shoulder level; or when the motion of 
the veteran's minor arm is limited to midway between the side 
and shoulder.  A 30 percent disability rating is warranted 
when the range of motion of the veteran's major arm is 
limited to midway between the side and shoulder; or the range 
of motion of the veteran's minor arm is limited to 25 degrees 
from the veteran's side.  A 40 percent rating is warranted 
when the veteran is unable to raise his major arm to 25 
degrees from his side.

The veteran underwent a VA examination in August 2001.  The 
examiner reviewed the veteran's claims file in conjunction 
with the examination.  He also noted that the veteran is 
right hand dominant.  With regard to the shoulders, the 
veteran complained of constant discomfort in the nature of 
stiffness and pain.  He reported the regular use of 
painkillers.  Examination of the shoulders revealed no heat, 
redness, swelling, effusion, or drainage.  There was no pain, 
fatigue, weakness, or lack of endurance.  He was able to 
achieve full flexion and abduction bilaterally.  External 
rotation was measured at 0 to 60 degrees bilaterally; and 
internal rotation was measured at 0 to 30 degrees in the 
right arm and 0 to 60 degrees in the left arm.  He was 
diagnosed with mild degenerative arthritic changes in the 
acromioclavicular joint and glenohumeral joint in both 
shoulders.  

The Board notes that the January 2002 rating decision granted 
service connection for degenerative arthritis of the 
bilateral shoulders.  Although the limitation of motion of 
neither shoulder was sufficient to warrant a compensable 
rating under Diagnostic Code 5201, the RO granted a 10 
percent rating under Diagnostic Code 5003 (which states that 
a 10 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups).  One 10 percent rating was assigned 
for both shoulders (as opposed to each shoulder).  

In August 2007, the RO issued a rating decision in which it 
granted the veteran a separate 10 percent rating for each 
shoulder, effective April 9, 2007 (the date of VA 
examination).  After reviewing the evidence, the Board finds 
that a separate 10 percent rating (but no higher) is 
warranted for each shoulder effective from the original date 
of service connection (July 3, 2000).  Fenderson.  The Board 
notes that at the time of the August 2001 examination, the 
veteran did report constant discomfort in the form of pain 
and stiffness.  He also reported using pain relievers.  The 
examiner did not expressly report pain on motion, but the 
examiner did clearly report some limitation of rotation; the 
examiner did not suggest that such limitation of motion was 
contrived or in any way not a valid observation.  Resolving 
all reasonable doubt in the veteran's favor, the Board 
believes that separate 10 percent ratings under Code 5003 are 
warranted during the entire period covered by this appeal; 
that is, from July 3, 2000).  However, the Board is unable to 
find that a rating in excess of 10 percent is warranted for 
either shoulder at any time during the appeal period.  

The veteran underwent another VA examination on April 9, 
2007.  The examiner reviewed the claims file in conjunction 
with the examination.  The veteran complained of pain, 
stiffness, and weakness in both shoulders; but no 
instability.  He described weekly flare-ups that were 
moderate in severity.  He stated that flare-ups are limited 
with normal activities and limited motion; but the flare-ups 
are routine when he engages in home upkeep and yard work.  

Upon examination of the right shoulder, the veteran achieved 
0 to 130 degrees of active and passive flexion.  There was no 
additional limitation of motion on repetitive use.  He was 
able to achieve 0 to 110 degrees of active and passive 
abduction.  Pain began at 100 degrees.  On repetitive use, 
limitation of motion was limited further (0 to 100 degrees of 
abduction).  The veteran was able to achieve active external 
rotation from 0 to 85 degrees with pain at 85 degrees.  He 
achieved passive external rotation from 0 to 95 degrees with 
pain at 90 degrees.  On repetitive use, limitation of motion 
was limited further (0 to 85 degrees of external rotation).  
The veteran was able to achieve internal rotation from 0 to 
48 degrees; and passive internal rotation from 0 to 55 
degrees.  There was no additional limitation of motion due to 
repetitive use.      

Upon examination of the left shoulder, the veteran achieved 0 
to 130 degrees of active flexion; and 138 degrees of passive 
flexion.  There was no additional limitation of motion on 
repetitive use.  He was able to achieve 0 to 125 degrees of 
active and passive abduction.  There was no additional 
limitation of motion on repetitive use.  The veteran was able 
to achieve active and passive external rotation from 0 to 95 
degrees with pain at 85 degrees.  There was no additional 
limitation of motion on repetitive use.  Finally, the veteran 
was able to achieve active ad passive internal rotation from 
0 to 52 degrees.  There was no additional limitation of 
motion due to repetitive use.      

The examiner noted that there was no loss of bone; no 
shoulder dislocations; no inflammatory arthritis; and no 
ankylosis in either shoulder.  X-rays revealed a normal 
radiographic examination of both shoulders.  

The Board notes that in order to warrant a rating in excess 
of 10 percent, the veteran's disability would have to be 
manifested by  limitation of motion to the shoulder level or 
below.  The Board notes that that the veteran's range of 
motion has not been limited to such a degree.  His major arm 
(his right arm) showed the ability to achieve active and 
passive flexion to 130 degrees; and active and passive 
abduction to 110 degrees.  Both these measurements 
demonstrate that the veteran was able to raise his right arm 
higher than shoulder level.  

Similarly, the veteran's minor arm (his left arm) showed the 
ability to achieve active flexion to 130 degrees (passive 
flexion to 138 degrees); and active and passive abduction to 
125 degrees.  Both these measurements demonstrate that the 
veteran was able to raise his left arm higher than midway 
between his side and shoulder level.

Moreover, in regards to DeLuca criteria, the August 2001 VA 
examiner reported that there was no pain, fatigue, weakness, 
or lack of endurance.  The April 2007 examiner noticed some 
additional loss of motion due to repetitive use; but the 
additional limitation of motion was never to a degree that 
would support the granting of a rating in excess of 10 
percent for either shoulder.  The Board finds that there is 
no persuasive evidence of additional functional loss due to 
pain or flare-ups of pain, supported by objective findings, 
or due to excess fatigability, weakness or incoordination, to 
a degree that supports a rating in excess of 10 percent for 
either shoulder.  

In sum, the Board concludes that the veteran is entitled to a 
separate 10 percent rating for each shoulder, effective from 
July 3, 2000.  However, a rating in excess of 10 percent is 
not warranted for either shoulder. 

Headaches
The veteran's service-connected tension headaches have been 
rated by the RO under the provisions of Diagnostic Code 
8100.  Under this regulatory provision, a noncompensable 
evaluation is assigned with less frequent attacks.  A 10 
percent evaluation is warranted for characteristic 
prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is in order.

The veteran underwent a VA examination in August 2001.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The veteran stated that he has had headaches 
since basic training; and that they are due to noise 
exposure.  He denied that his headaches had any relationship 
to stress.  When asked about how severe the headaches are, 
the veteran was extremely vague.  He was unable to explain 
duration, what precipitates them, etc.  He was diagnosed with 
tension headaches; as well as mild bilateral chronic 
maxillary sinusitis with sinus headaches.  

The veteran underwent another VA examination in June 2005.  
The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The veteran reported 
tension headaches since October 1994; but gave only a vague 
description of them.  He was not sure what caused the 
headaches.  He stated that it may have been a car accident.  
The examiner noted that at his previous examination, the 
veteran attributed the headaches to noise exposure in 
service.  The examiner also noted that October 1994 is when 
the veteran was discharged from the hospital after undergoing 
a laryngectomy with tracheostomy.  The hospital records did 
not include any references to headaches.  

The examiner noted that in the more remote past, the veteran 
reported experiencing occasional brief, sharp headaches a few 
times per week.  They typically lasted two to ten minutes.  
They did not limit physical activity and were not associated 
with significant nausea or vomiting.  At the examination, the 
veteran reported that he is not currently bothered by 
headaches or migraines.  He was unable to recall the date of 
his most recent headache; but stated that he has not had any 
noticeable headaches recently.  The examiner diagnosed the 
veteran with a history of brief tension headaches, not 
currently active.  

The veteran underwent another VA examination in April 2007.  
The claims file was reviewed by the examiner in conjunction 
with the examination.  The veteran stated that his tension 
headaches stopped after he underwent a laryngectomy in 1994.  
Since then, he has only had routine occasional headaches.  
His condition was regarded as improved; and he was not 
undergoing any treatment.  The veteran also reported that he 
had not had any sinus headaches since the 1994 laryngectomy; 
until the week of March 22, 2007.  When he has sinus 
drainage; but no headaches, he often has nausea instead.  
Regarding migraine headaches, the veteran reported having 
them less than every two months.  They are not treated with 
continuous medication.  He reported that the headaches are 
not prostrating; and that ordinary activity is possible.  He 
was diagnosed with tension headaches, resolved (with no 
significant effects on usual occupation).  The examiner noted 
that the veteran questioned why headaches were even being 
addressed.  

The Board notes that in order to warrant a compensable 
rating, the veteran's disability must be manifested by 
characteristic prostrating attacks averaging one in two 
months over the last several months.  There is no evidence 
that the veteran's headaches are this severe.  To the 
contrary, in the most recent VA examinations (June 2005 and 
April 2007), the veteran admitted hat he does not suffer from 
headaches.  In June 2005, he could not recall the date of his 
most recent headache; but stated that he hadn't had any 
recently.  In April 2007, he denied having tension headaches; 
but reported suffering from migraine headaches.  He reported 
having them less than every two months; and stated that they 
are not prostrating (ordinary activity is possible).  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's headaches are manifested 
by characteristic prostrating attacks averaging one in two 
months over the last several months.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial compensable rating must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

The remaining issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hearing loss and tinnitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The veteran's service medical records fail to show any 
findings attributed to hearing loss or tinnitus.  His May 
1965 separation examination yielded normal findings.  He 
completed a Report of Medical History upon separation from 
service.  He indicated, by checked box, that he never had any 
ear trouble.  

There are no findings of hearing loss or tinnitus within one 
year of service.  There are no findings of hearing loss or 
tinnitus for decades after service.  A March 1997 Evaluation 
Center Nursing Data Form shows that the veteran denied being 
hearing impaired.  There is was no evidence of hearing loss 
at the time the veteran filed his original claim in December 
1997.  (The veteran's original claims for hearing loss and 
tinnitus were denied in June 1998 and the decision was made 
final when the veteran failed to appeal them.  The Board re-
opened the claim in its October 2004 decision).  

The first medical evidence of a hearing disability is dated 
July 2003.  The veteran sought treatment from Coastal Ear, 
Nose & Throat Associates.  He stated that hearing loss dated 
back to the military service.  

The veteran underwent an audiological examination in July 
2003.  Pure thresholds levels at 500 hertz,1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured as follows: 
15, 30, 40, 55, and 65 in the right ear; and 15, 25, 35, 60, 
and 70 in he left ear.  Dr. H.J.M. drafted a July 2003 
correspondence to the veteran in which he stated that "You 
[the veteran] described a longstanding deterioration of your 
hearing with some of your hearing loss dating back to basic 
training in the military in 1962 with a lot of noise exposure 
without hearing protection."  He went on to state that 
examination of the veteran's ears was normal; but his 
audiometry results showed a sloping mild to severe 
sensorineural hearing loss bilaterally with 25 decibel speech 
recognition threshold.  He concluded that "I think you have 
a primarily noise induced hearing loss, which is directly 
related to your previous noise exposure in the military."  

The veteran underwent a VA examination in November 2004.  The 
examiner reviewed the veteran's claims file in conjunction 
with the examination.  The veteran reported noise exposure in 
the military as part of the military police.  He reported 
that he also is exposed to excessive noise infrequently, when 
he attends car races.  He complained of bilateral tinnitus 
that allegedly dated back to service in the military.  The 
examiner noted that there were no complaints of tinnitus in 
the service medical records; or at any time until his 
original 1997 claim.  She also noted that hearing tests 
conducted in service yielded normal findings.  She therefore 
concluded that it is unlikely that tinnitus was due to noise 
exposure in service.  She stated that "In my opinion, it 
would be speculative given the existing evidence to attribute 
current tinnitus to military service with no evidence of 
hearing impairment at that time or the presumptive period 
thereafter or any evidence of complaints of tinnitus prior to 
request for service connection in 1997."  

The November 2004 audiological examination revealed that pure 
thresholds levels at 500 hertz, 1000 hertz, 2000 hertz, 3000 
hertz, and 4000 hertz were as follows: 20, 25, 50, 70, and 65 
in the right ear; and 15, 15, 40, 70, and 80 in the left ear.  
Word recognition scores were 88 percent in the right ear and 
96 percent in the left ear.  She diagnosed the veteran with 
moderate sensorineural hearing loss bilaterally.  Once again, 
the examiner noted that the veteran had normal hearing upon 
discharge from service with no evidence of hearing frequency 
shift suggestive of hearing changes due to noise exposure.  
She noted that no evidence of hearing loss could be 
identified until July 2003.  She also noted that the veteran 
had years worth of noise exposure as a truck driver; that he 
had undergone treatment for cancer; and that he had other 
potential causes of hearing loss not identified.  She stated 
that although the noise exposure that the veteran described 
may be sufficient to cause hearing loss in some individuals, 
it is not axiomatic that such exposure would result in 
hearing loss.  She stated that "I know of no evidence that 
hearing loss due to noise exposure enjoys a delay in onset.  
Therefore, in my opinion, [veteran's] current hearing loss is 
more likely attributable to chemotherapy/radiation treatment 
for cancer, natural aging, noise exposure as a truck driver, 
and/or other factors not identified than to military 
service."       

The veteran underwent another VA audiological examination in 
March 2007.  The examiner reviewed the veteran's claims file 
in conjunction with the examination.  The veteran complained 
of constant tinnitus and decreased hearing, including an 
inability to hear voices behind him.  He reported excessive 
noise exposure in the form of small arms fire in the 
military.  He also reported excessive noise exposure in 
civilian life as a truck driver and a vending machine 
servicer.  He also reported a history of radiation to the 
right ear in the 1990s and a motor vehicle with concussion in 
1984.    

Upon examination, the examiner was unable to determine 
puretone threshold levels in the veteran's ears.  She noted 
extreme inconsistencies in the veteran's responses and poor 
interest agreement.  She noted that elevated subjective 
responses versus objective test evidence are highly 
suggestive of functional overlay.  "This diagnosis is 
consistent with all previous testing accomplished at this 
facility."  The examiner opined that is was less likely than 
not that the veteran's hearing loss and tinnitus were caused 
by, or were the result of noise exposure in the military.  
Her rationale was based on the fact that the veteran had 
visited the VA facility three times; and was examined by 
three different examiners.  All the examiners noted highly 
inconsistent responses, poor interest agreement, and 
significant disagreement with objective testing that measures 
cochlear reserve and does not require the patient's 
participation to estimate hearing status.  She also noted 
that the veteran had normal hearing all throughout service, 
including upon discharge from service.  She noted that the 
Institute of Medicine has recently determined that hearing 
changes related to noise exposure do not enjoy a delay in 
onset; and that once a noise source is discovered, risk to 
hearing from that noise is discovered.  She opined that 
"Therefore, as this veteran's hearing was within normal 
limits at discharge, in my opinion, it is very unlikely that 
his current hearing loss, if a hearing loss does exist, is 
not related to military service.  I also find no evidence of 
a diagnosis of tinnitus during service or the presumptive 
period thereafter.  Therefore, in my opinion, it would be 
purely speculative to attribute tinnitus to noise exposure in 
service."

The Board notes that there is a difference of opinion between 
the VA examiner and Dr. H.J.M.  The Court has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinions of the 
private physician in this case.

The Board notes that the opinion of Dr. H.J.M. is deficient 
for several reasons.  There is no indication that Dr. H.J.M. 
had access to the veteran's claims file.  As such, there is 
no evidence that he was familiar with the veteran's history.  
Instead, it appears that his opinion is based largely on the 
history provided to him by the veteran.  In fact, Dr. H.J.M. 
specifically states that "You [the veteran] described a 
longstanding deterioration of your hearing with some of your 
hearing loss dating back to basic training in the military in 
1962 with a lot of noise exposure without hearing 
protection."  However, Dr. H.J.M. appears to be unaware that 
there is no medical evidence to substantiate the veteran's 
contention that his hearing loss has been "longstanding."  
Additionally, there is no indication that Dr. H.J.M. was 
familiar with other possible causes of the veteran's hearing 
loss.  Dr. H.J.M. failed to note that the veteran was exposed 
to excessive noise as a truck driver; that he was exposed to 
excessive noise at car races; that he underwent radiation 
treatment; and that he sustained a concussion due to a motor 
vehicle accident.  On the other hand, the VA examiner had 
access to the veteran's claims file, including the service 
medical records.  Moreover, she correctly noted the lack of 
complaints and findings of hearing loss and tinnitus for 
decades after service.  

Additionally, the Board notes that the VA examiner's 
rationale is more thorough.  She cited the Institute of 
Medicine's recent findings that hearing changes related to 
noise exposure do not enjoy a delay in onset.  As a result, 
if the veteran's excessive noise exposure in service were the 
cause of his hearing loss and tinnitus, these findings should 
have appeared in the veteran's service medical records or in 
post service medical records within the one year presumptive 
period.  Dr. H.J.M. fails to explain why there were no 
complaints of hearing loss or tinnitus prior to his original 
claim in December 1997. 

Finally, Dr. H.J.M found that examination of the veteran's 
ears was normal; but that audiometry showed mild to severe 
hearing loss.  He does not address this inconsistency.  He 
does not offer up any explanation; nor does he appear to 
consider the possibility that the veteran may be exaggerating 
his symptoms.  

For the foregoing reasons, the Board finds that the opinion 
of the VA examiner is more probative than that of Dr. H.J.M.    

Moreover, the Board notes that the lack of any post-service 
medical records until July 2003 is probative to the issue of 
chronic disability.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

There is no evidence of hearing loss or tinnitus found in the 
service medical records (or for decades after service); and 
the more probative medical opinion weighs against a nexus 
between current hearing loss and tinnitus, and service. As 
such, the preponderance of the evidence weighs against the 
claims.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).




ORDER

A separate 10 percent rating for each service-connected 
shoulder disability is warranted from July 3, 2000.  To this 
extent, the appeal is allowed, subject to applicable laws and 
regulations governing payment of VA monetary benefits. 

A rating in excess of 20 percent for cervical spine strain is 
not warranted.  A compensable rating for tension headaches is 
not warranted.  Service connection is not warranted for 
bilateral hearing loss.  Service connection is not warranted 
for tinnitus.  To this extent, the appeal is denied.   


REMAND

The Board notes that the veteran underwent a VA examination 
in April 2007, in accordance with the provisions of the 
October 2004 Board remand.  However the Board notes that the 
examination report failed to include range of motion testing 
for the interphalangeal and metacarpal joints of the right 
and left hands.  Since the disability is to be rated based on 
the limitation of motion of the affected joints, range of 
motion testing is imperative in order for the Board to 
properly adjudicate the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the current severity of his 
service-connected bilateral hand 
disabilities.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with this examination. Ranges of motion 
should be reported for the hand joints, 
together with an opinion as to additional 
functional loss (in degrees if possible) 
due to pain, weakness, fatigue and 
incoordination, including any expected 
additional functional loss during flare-
ups.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the veteran's claim for 
increased initial rating for his service-
connected bilateral hand disabilities.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


